Citation Nr: 0212262	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  99-15 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for an 
anxiety reaction with depression prior to August 1993.

2.  Entitlement to a rating in excess of 50 percent for an 
anxiety reaction with depression from August 1993 to May 
1998.

3.  Entitlement to a rating in excess of 70 percent for an 
anxiety reaction with depression since May 1998.

4.  Entitlement to an earlier effective date for a grant of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to May 9, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board notes that the RO granted entitlement to 
service connection for the veteran's psychiatric disorder in 
April 1992 and assigned a 10 percent disability rating.  The 
rating was subsequently increased to 50 percent by rating 
decision dated in May 1999, and increased again to 70 percent 
by rating decision dated in July 1999.   However, the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeal) (the Veterans Claims 
Court) has held that a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of the 
appropriate rating for his psychiatric disorder remains in 
appellate status. 

In addition, because the veteran disagreed with the initial 
assignment of a rating for his psychiatric disorder, the 
issue is taken to include whether there is any basis for 
"staged" ratings at any pertinent time, to include whether 
a current increase is in order.  See Fenderson v. West, 12 
Vet. App. 119 (1999).   As the statement of the case and the 
supplemental statements of the case have indicated that all 
pertinent evidence has been considered, the Board can proceed 
with its review without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Further, a videoconference hearing was held before the 
undersigned Member of the Board in July 2001.  A transcript 
of the hearing testimony has been associated with the claims 
file.  Subsequently, the Board undertook additional 
development on the issue of entitlement to an earlier 
effective date for a grant of entitlement to TDIU pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) and held the issues of the appropriate ratings for the 
veteran's psychiatric disorder in abeyance pending that 
development.  The veteran responded, in part, to the request 
for additional information and the claims are now ready for 
appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Neither the pre-amendment or post-amendment versions of 
the psychiatric regulations are more favorable to the veteran 
in this case and both will be considered as applicable.

3.  Prior to August 1993, the veteran's psychiatric disorder 
was productive of "mild" impairment of social and 
industrial adaptability and mild symptoms, but no more, as 
manifested by a good relationship with his family, full 
orientation, "slight" depression, intact judgment and 
insight, good memory, attention span, recall, and speech, and 
a global assessment of functioning (GAF) reported a 65. 

4.  From August 1993 to May 1998, the veteran's service-
connected anxiety disorder produced "considerable" 
impairment in social and industrial adaptability reduced 
reliability and productivity, and difficulty in establishing 
and maintaining effective work and social relationships as 
evidenced by moodiness, impulsivity, emotional lability, 
difficulty concentrating, irritability, and a GAF reported at 
60. 

5.  Since May 1998, the veteran has not been shown to be 
actively psychotic, or have gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself, an inability to perform activities 
of daily living, be disoriented to time, place, or to have 
memory loss for the names of close relatives, his own 
occupation or his own name.

6.  During much of the appeal period, the veteran has been 
unemployed but has been a full-time student in Master's 
Degree and doctoral-level programs.

7.  In March 1997, the RO received correspondence from the 
veteran constituting a claim for TDIU benefits.

8.  The veteran's service-connected disabilities include 
anxiety disorder, currently evaluated at 70 percent 
disabling, spinal stenosis of the cervical spine at 30 
percent disabling, ulnar neuropathy, right and left upper 
extremities, evaluated at 10 percent disabling, respectively, 
residuals of a low back injury, at 10 percent disabling, and 
residuals of conjunctivitis of the left eye, assigned a 
noncompensable disability rating.

9.  Medical evidence dated December 16, 1996, shows that the 
veteran was unemployed due to his service-connected 
disabilities.

10.  There is no evidence showing entitlement to TDIU 
benefits prior to December 16, 1996.



CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 10 
percent for an anxiety reaction with depression prior to 
August 1993 have not been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.125, 
4.126, 4.129, 4.130, 4.132, Diagnostic Code (DC) 9400 (1996).

2.  The criteria for a schedular evaluation in excess of 50 
percent for an anxiety reaction with depression from August 
1993 to May 1998, under either the pre-amendment and amended 
psychiatric regulations, have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.125, 4.126, 4.129, 4.130, 4.132, DC 9400 (1996); 
38 C.F.R. §§ 4.126, 4.130, DCs 9400, 9440 (2001). 

3.  The criteria for a schedular evaluation in excess of 70 
percent for an anxiety reaction with depression since May 
1998, under either the pre-amendment and amended psychiatric 
regulations, have not been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.125, 
4.126, 4.129, 4.130, 4.132, DC 9400 (1996); 38 C.F.R. 
§§ 4.126, 4.130, DCs 9400, 9440 (2001). 

4.  The criteria for an effective date of December 16, 1996, 
but no earlier, for TDIU benefits have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.340, 3.341, 3.400, 4.15, 4.16, 
4.19 (2001); Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 
1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

I.  Ratings for an Anxiety Reaction with Depression

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  The timing of this change in the regulations requires 
the Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, to 
include separately applying the pre-amendment and post-
amendment version to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the Board 
will adjudicate the veteran's claim pursuant to the 
regulations in effect at the time applicable. 

The RO has rated the veteran's anxiety reaction under DC 
9400.  The pre-change or "pre-amendment" criteria will be 
utilized for the period between the effective date of the 
rating and the date the new regulations became effective.  
Under the pre-amendment criteria, general anxiety was 
evaluated 30 percent disabling where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating was for assignment where the symptoms were less than 
those for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, DC 9400 (1996).  

Former DC 9400 also provided that a 50 percent evaluation was 
warranted for anxiety where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9400 (1996). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; or that the individual be demonstrably 
unable to obtain or retain employment.  It has also been 
recognized that each criteria for a 100 percent rating under 
38 C.F.R. § 4.132 was independent.  Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating, was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  Id.  In 
addition, the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas, the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See Hood v. Brown, 4 Vet. App. 301 
(1993).

Under the pre-amendment regulations, the severity of a 
psychiatric disability was based upon actual symptomatology, 
as it affected social and industrial adaptability.  Two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  Great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination; the objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability for the mental disorders contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affected economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the "amended" criteria), which were considered 
by the RO, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
A 30 percent evaluation will be assigned for anxiety with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9400 (2001).

A 50 percent evaluation will be assigned for anxiety which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The revised regulations do not allow for their retroactive 
application prior to November 7, 1996.  Because the revised 
regulations expressly stated an effective date of November 7, 
1996, and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  See 
Allin v. Brown, 6 Vet. App. 207, 211 (1994).  The legal 
obligation of VA to apply November 7, 1996, as the effective 
date of the revised regulations prevents the application, 
prior to that effective date, of the liberalizing law rule 
stated in Karnas.  See 38 U.S.C.A. § 5110(g).  This effective 
date rule prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  See DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); see also McCay v. Brown, 9 Vet. App. 183, 187 
(1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  Accordingly, 
for any date prior to November 7, 1996, the Board can not 
apply the revised mental disorder rating schedule to this 
claim.

At a hearing before the Board in July 2001, the veteran 
testified that he had been under psychiatric care for 
approximately 10 years, was on medication, attended the pain 
clinic, was depressed and had anxiety every day, avoided his 
family, wanted to be alone, became lost sometimes, had 
terrible memory problems, and was bothered by chronic pain 
which affected his anxiety level.  He reported that he could 
not sleep and his family life was strained.

Rating in Excess of 10 Percent Prior to August 1993

Historically, the RO granted entitlement to service 
connection for an anxiety disorder with depression associated 
with physical illness by rating decision dated in April 1992 
and assigned a 10 percent disability rating on the basis that 
service medical records showed a diagnosis of situational 
depression and symptoms of stress, sleeplessness, and night 
sweats.  

A January 1992 VA examination revealed essentially the same 
diagnosis and service-connection was granted.  At that time, 
the veteran was noted to be married with two young children, 
neatly groomed, cooperative, and well oriented to time, place 
and person.  His memory, attention span, and recall were 
good, sensorium was clear, and his capacity for abstraction 
and calculation were intact.  His speech was spontaneous, 
logical, and well organized.  He was unemployed but desired 
to be retrained in another vocation.  There was no evidence 
of delusions or obsessions, mood was slightly depressed, 
judgment and insight were intact, and he was considered 
competent.  His GAF was reported at 65, indicating "some 
mild symptoms . . . but generally functioning pretty well 
with some meaningful interpersonal relationships."  The 
final diagnosis was anxiety disorder with depression 
associated with physical illness.  There is no other medical 
evidence related to the veteran's psychiatric disorder 
associated with the claims file for this period of time.

After a review of the evidence, the Board concludes that 
there is no evidence to support a rating higher than 10 
percent for the veteran's psychiatric disability prior to 
August 1993.  First, in considering the medical evidence 
under the pre-amendment (prior to November 1996) regulations, 
the Board notes that the veteran complained in-service of 
being stressed out and losing his temper too easily with his 
wife and children; however, this evidence supports a 10 
percent rating under the pre-amendment criteria reflecting 
emotional tension and anxiety productive of a mild 
impairment, but does not support a finding of reduction in 
initiative or flexibility such to demonstrate definite 
impairment.  Of note, while there is evidence of anxiety, the 
service separation examination shows a normal psychiatric 
assessment.  

In addition, the 10 percent rating is supported by the post-
service examination dated in January 1992 showing that the 
veteran was alert, oriented, with appropriate behavior and 
speech.  There were no psychotic or neurotic signs.  Although 
he was noted to have been unemployed since service separation 
in November 1991, he was hoping to be retrained given his 
physical limitations and there is no evidence that his 
psychiatric disability would prevent training and physical 
rehabilitation.  Further, his GAF was noted to be 65, 
consistent with mild psychiatric symptoms.  Therefore, the 
Board finds that a 10 percent rating, but no higher, is 
consistent with the evidence prior to August 1993.

Rating in Excess of 50 Percent from August 1993 to May 1998

In an August 1993 VA examination, the veteran complained of 
being discouraged and depressed because of his physical 
disorders and experienced memory and concentration 
difficulties, he was taking a leadership development class, 
was married to a supportive wife, and was oriented, 
cooperative, and attentive.  At that time, he was diagnosed 
with mild organic dementia with personality changes 
manifested by moodiness and impulsivity, secondary dysthymic 
disorder, multiple physical complaints, and severe stress; 
however, the GAF was reported at 60, indicating the highest 
level of "moderate symptoms."  

While the Board notes complaints of emotional lability, poor 
memory, a shallow affect, difficulty concentrating, 
moodiness, impulsivity, difficulty problem solving, and 
irritability, when balanced against his ability to 
essentially maintain a strong marital relationship, a GAF 
showing a high moderate level of disability, and ability to 
take a college-level leadership development class, in 
addition to good judgment and insight, the Board finds that 
the evidence warrants no more than a considerably impairment 
and a 50 percent disability rating is appropriate.  

Further, this finding is supported by an April 1995 private 
treatment record showing that the veteran was working on his 
Master's Degree in Education and Administration.  Moreover, a 
Rehabilitation Counseling report dated in December 1995 
reported that the veteran had completed his Master's Degree 
in June 1995 and was "declared rehabilitated" because he 
opted to pursue additional education in the form of working 
on an Doctorate in Education in order to become more 
competitive in the work place.  This evidence suggests to the 
Board that the veteran's psychiatric disability was not so 
severe as to prevent him from continuing with an advanced 
educational degree, even though he felt non-competitive in 
the marketplace, and does not support a higher rating for his 
psychiatric disorder.  Thus, while the veteran continued to 
complain of psychiatric symptomatology and was unemployed, he 
successfully completed an advanced Master's level degree 
program as a full-time student and entered into a full-time 
doctoral-level program.  This evidence suggests that no more 
than a considerable impairment was shown. 

Next, a May 1996 VA mental disorders examination report 
supports a finding of "considerable" mental impairment but 
no more.  Specifically, at that time, the veteran related 
that he was enrolled in a Ph.D. program in Educational 
Leadership and making A's and B's, despite his complaints of 
memory problems.  He related that his marriage was good and 
that he was not working but was a full-time student.  He 
denied in-patient treatment and reported complaints of 
feeling depressed, worthlessness, anxiety, and physical 
problems.  His mood was mildly depressed, but his affect was 
appropriate, abstract thinking was fairly intact, and he 
expressed no hallucinations or delusions, was oriented, and 
had no memory problems on formal testing, despite his 
complaints to the contrary.  The final diagnosis was 
dysthymia with anxiety secondary to physical problems.  The 
examiner was unable to diagnosis an organic personality 
disorder.  Given the veteran's apparent success as a full-
time doctoral-level student, his ability to maintain an 
apparently good marital relationship, and his lack of more 
severe psychiatric symptoms, the Board finds that this 
evidence supports no more than a considerable impairment.

In addition, a February 1998 VA examination report also 
supports a rating no higher than 50 percent under either the 
old or the amended criteria for evaluating psychiatric 
disorders.  Specifically, at that time, the veteran was 
pleasant, cooperative, cognitive, alert, and oriented.  He 
was able to perform serial 7's, his thought content and 
process were normal, his memory was 3/3 immediately and 2/3 
in five minutes, and his proverbs were concrete.  While he 
had poor eye contact, psychomotor retardation, slow speech, 
and reported that he was depressed, there was no evidence of 
the criteria for a higher rating under the amended 
regulations such as suicidal ideation, obsessional rituals, 
illogically, obscure, or irrelevant speech, near-continuous 
panic attacks, depression affecting the ability to function 
independently, impaired impulse control, spatial 
disorientation, or neglect of personal hygiene.  

Parenthetically, in a February 1998 VA spine examination 
report, the veteran was noted to be a student at the 
University working on an advanced degree in education.  
Therefore, the Board finds that the veteran's psychiatric 
disorder is appropriately rated at a 50 percent disability 
rating for the period from August 1993 to May 1998 under both 
the pre-amendment and amended regulations.


Rating in Excess of 70 Percent Since May 1998

In an October 1998 SSA decision, psychiatric findings 
included memory impairment, depression, persistent 
disturbances of mood and affect, and a personality disorder 
with obsessive-compulsive features.  However, there was no 
evidence of disorientation, perceptual or thinking 
disturbances, change in personality, emotional lability or 
impaired impulse control, seclusiveness or autistic thinking, 
pathological inappropriateness or hostility, oddities of 
thought, perception, speech, or behavior, pathological 
dependence, passivity, or aggressivity, unstable 
interpersonal relationships, or other damaging behavior.  His 
difficulties in maintaining social functioning were 
identified as "moderate."

A March 1999 outpatient treatment record related that the 
veteran was depressed, irritable, and frustrated.  He was 
trying to finish his dissertation but was running into 
obstacles.  His GAF was 45 and he was diagnosed with major 
depression with chronic pain and partner relational problems.  
In a July 1999 outpatient treatment note, while it was noted 
that he was having marital discord, he was working on his 
dissertation, was coaching his children's swimming team, and 
attended church.  

Based on the evidence above, the Board finds that there is no 
basis for a disability rating in excess of 70 percent for 
this time period under the pre-amendment or amended 
regulations.  As noted above, a 100 percent disability rating 
under the old criteria required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; or that the individual be demonstrably unable to 
obtain or retain employment.  Under the amended regulations, 
a 100 percent rating is warranted for anxiety which produces 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self, an inability to 
perform activities of daily living, and disorientation.  

In this case, the veteran's SSA disability examination 
characterized his social functioning as "moderate," 
indicating less severe symptomatology than would warrant a 
100 percent schedular rating.  The Board is also persuaded by 
the veteran's ability to maintain full-time student status in 
an advanced-degree program as an indication of his ability to 
maintain a fairly high level of functioning, despite 
complaints of anxiety and stress.  Moreover, while he had 
been on psychiatric medications, there is no indication of 
any psychiatric hospitalizations.  This also supports a 
finding of a less than 100 percent schedular disability 
rating.  While the veteran has expressed feelings of anxiety 
and depression there is no evidence of hospitalizations or 
treatment for threatened or attempted suicide.  Moreover, 
medical evidence specifically ruled-out findings related to 
gross impairment of thought processes, delusions or 
hallucinations, grossly inappropriate behavior, or severe 
disorientation.  As noted above, the veteran was coaching his 
children's swim team, attended church, and was working on a 
dissertation for a doctoral-level degree.  Although there was 
an apparent deterioration in the veteran's psychiatric 
symptomatology over a period of several years, the disability 
rating was adjusted upward and his most recent psychiatric 
evaluation was not consistent with the criteria required to 
satisfy a higher than 70 percent disability rating.  

In addition, although the veteran reported feeling anxiety, 
being a loner, and experiencing multiple physical problems, 
there is no evidence that it affects his ability to perform 
activities of daily living.  Further, he has been noted to be 
well-developed and hygienically clean.  Next, there is no 
indication of trouble with the law or difficulty with his 
family.  To that end, the Board notes that he is able to 
maintain a successful living situation with his wife and 
children, albeit with some recent marital discord.  
Furthermore, the Board is again persuaded by the veteran's 
ability to remain in a doctoral-level program as a full-time 
student.  Thus, the Board acknowledges that the veteran has 
deficiencies in several areas but he has successfully 
established some relationships and has maintained a level of 
social functioning as a full-time student.  Accordingly, a 
higher than 70 percent disability rating is not warranted for 
the period after May 1998 under the pre-amendment or amended 
regulations.  

II.  Entitlement to an Earlier Effective Date for a Grant of 
Entitlement to a Total Disability Rating Based on Individual 
Unemployability

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15 (2001).  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15 (2001).  Entitlement to individual unemployability must 
be established solely on the basis of impairment from 
service-connected disabilities.  38 C.F.R. § 3.341(a) (2001).  
Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered.  38 C.F.R. §§ 
3.341(a), 4.19 (2001).

Further, total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16 
(2001).  In order to evidence a belief that he is entitled to 
a total disability rating based on individual 
unemployability, the veteran must contend that he is 
unemployable and that his unemployability is the result of 
his service-connected disabilities.  

Under laws and regulations pertaining to the effective date 
of awards, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final adjudication, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2001).  Specifically, 
the effective date for an award based on an increased claim 
is the date of the receipt of the new claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(o) (2001).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Veterans Claims Court addressed the issue of entitlement to 
an earlier effective date in a total rating claim and held 
that the applicable statutory and regulatory provisions, 
fairly construed, require the Board look to all 
communications in the file that may be interpreted as 
applications or claims, formal and informal, for increased 
benefits and, then, to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 
2002); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a) (2001); Quarles 
v. Derwinski, 3 Vet. App. 129, 134 (1992). 

"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as equivalent 
and they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2001); see also Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  The Rodriguez court 
noted that for purposes of establishing the requirements and 
procedures for seeking veterans' benefits, a claim, whether 
"formal" or "informal" must be "in writing" in order to 
be considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defined "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Rodriguez court stated that when 
38 C.F.R. § 3.155(a) referred to "an informal claim," it 
necessarily incorporated the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) made clear that there was no set form that an 
informal written claim must take.  All that was required was 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

The Board notes that the veteran's service-connected 
disabilities include anxiety disorder, currently evaluated at 
70 percent disabling, spinal stenosis of the cervical spine 
at 30 percent disabling, ulnar neuropathy, right and left 
upper extremities, evaluated at 10 percent disabling, 
respectively, residuals of a low back injury, at 10 percent 
disabling, and residuals of conjunctivitis of the left eye, 
rated noncompensable.  At the hearing before the Board, he 
reported that he started noticing problems working in 1992 
and had to quit his security guard job by 1993.  He could not 
recall writing to VA that his disabilities were interfering 
with his employment but noted that he wrote that his 
situation was deteriorating.  He was told by a service 
officer of the ability to obtain unemployment disability and 
filed a claim.  Parenthetically, the Board notes that the RO 
received a claim for a total disability rating on May 9, 
1997.  He also remarked that he was in receipt of SSA 
disability.  Upon further questioning, he reported working 
two hours a week as an adjunct professor, and worked as a 
research fellow while he was working toward his degree, and 
indicated that he was last employed in February 1994.  He 
admitted that he was in a doctoral-level program but could 
not finish his dissertation.  

Financial evidence submitted by the veteran reflects that he 
worked as a research assistant at the university, as a swim 
team coach, and as a security officer at a medical facility 
in 1993.  Specific evidence shows on-going work as a security 
officer in September 1994 and May 1995; however, he described 
the position in an outpatient treatment note as a minimum 
wage job.  Records submitted by the veteran shows annual 
income of approximately $4,000-$5,000 for the security guard 
work.  In an April 1995 private treatment record, he 
reportedly had given up his job in November 1994 and was 
working on his Masters Degree for education and 
administration. He was unable to provide financial data for 
1994.  While he was noted to be unemployed in June 1995, 
there is evidence that he completed his Master's Degree at 
that time.  

The record reflects that the veteran was granted SSA 
disability benefits on the basis of degenerative disc disease 
of the cervical and lumbar spines, cervical spinal stenosis, 
upper and lower extremities radiculopathy, severe back pain 
syndrome, personality disorders, and affective disorders.  
The SSA decision notes January 1998 and August 1998 
examinations and concluded that the veteran had been unable 
to maintain gainful employment since May 15, 1997.  The RO 
granted entitlement to a total disability rating by decision 
dated in May 1999 and established an effective date of May 9, 
1997.

In this case, the threshold question is first, whether any 
correspondence or medical evidence may constitute a formal or 
informal claim for a total disability rating prior to May 9, 
1997.  Next, the Board will consider if the evidence showed 
legal entitlement to a total disability rating within one 
year prior to the date the veteran filed his claim.

Turning first to the question of whether the veteran filed a 
formal or informal claim prior to May 9, 1997, the Board 
concludes that correspondence received in March 1997 is 
sufficient to constitute a claim for a total disability 
rating.  Specifically, on March 28, 1997, the RO received 
correspondence from the veteran with multiple attachments, 
including a letter to the Department of Navy, Physical 
Examination Board, to the effect that he was unemployed due 
to his service-connected disabilities.  The Board finds that 
the veteran's assertion that he was unemployed due to his 
service-connected disabilities expressed his intent to file a 
claim for increased compensation based on unemployability.  
Although he did not file a formal claim for several more 
weeks, the Board concludes that the March 28, 1997, 
correspondence was a "claim" for purposes of the 
regulations. 

Turning now to the medical evidence within one year of March 
1997 (the date of the claim), the Board finds that an 
effective date of December 16, 1996, but no earlier, is 
warranted for the grant of a total disability rating.  
Specifically, giving the veteran the benefit of the doubt, 
the Board finds that a December 1996 statement from the 
Medical Examiner at the Naval Hospital in Jacksonville, 
Florida, to the Physical Evaluation Board that the veteran 
was unemployed because of his service-connected disabilities 
is sufficient medical evidence to establish entitlement to a 
total disability rating based on individual unemployability.  

Nonetheless, the Board finds that an effective date earlier 
than December 16, 1996, is not warranted at this time.  
Specifically, the Board has considered multiple VA 
examinations undertaken in May 1996.  Specifically, a VA 
mental disorders examination noted that the veteran was not 
working but related that he was a full-time student.  He was 
also receiving A's and B's is college despite complaints of 
depression and anxiety (service-connected), and memory loss 
(which is not service-connected).  Further, a neurological 
examination showed full strength in the upper and lower 
extremities with normal sensation, normal conduction studies, 
negative straight leg raising, and an essentially normal EMG.  
A spine examination reflected limited range of motion and 
complaints of pain in the neck and back but X-rays of the 
cervical spine, feet, and knees were essentially negative at 
the time.  

Moreover, none of the May 1996 VA examiners specifically 
addressed the issue of the veteran's employability but the 
medical evidence showing that he was a full-time student, had 
normal X-rays, and had full strength of the upper and lower 
extremities does not support a finding that the veteran's 
service-connected disabilities were of such severity in May 
1996 to warrant a finding that he was unemployable, despite 
his complaints of neck and back pain.  This is further 
supported by outpatient treatment notes dated in 1996 showing 
treatment for hyperlipidemia, low back pain, nutrition 
counseling, spondylolisthesis, organic affective disorder, 
upper respiratory infection, and degenerative disc disease 
but reflecting no indication that the veteran was 
unemployable.  Parenthetically, the Board also notes a 
December 1995 Rehabilitation Note suggesting that the veteran 
was unable to find satisfactory employment after completing 
his Master's Degree due to a competitive job market rather 
than because of his inability to work.

Further, the Board has reviewed a June 1996 Occupational 
Therapy Functional Assessment undertaken because the veteran 
desired to obtain a "voice dictation system and laptop 
computer to be able to continue with his doctoral studies."  
Physical assessment showed that his left hand strength was 
within functional limits but his right hand grasp was very 
weak, fine motor coordination was good bilaterally, gross 
motor coordination in the right hand was low for his age 
group but functional with extra time, endurance was fair to 
good, neck range of motion was limited with pain reported as 
9:10, upper extremity strength was fair to good with intact 
sensation, sitting posture was good and he compensated for 
limited range of motion of the neck, he reported he was a 
full-time student, perceptual abilities were all 100 percent, 
cognitive abilities were all within normal limits, and his 
writing ability was noted to be fair due to upper extremity 
weakness.  A laptop computer and voice dictation system were 
recommended in order that the veteran could "facilitate his 
educational role/demands."    

Despite the veteran's on-going complaints of neck and back 
pain, the Board finds that the June 1996 occupational therapy 
assessment does not show that the veteran's service-connected 
disabilities precluded him from securing or following 
substantially gainful employment.  First, there was no 
assessment made that the veteran was unemployable due to his 
service-connected disabilities.  While he was not working at 
the time, he was noted to be a full-time student in a 
doctoral-level program.  The fact that he was unemployed is 
not enough to establish unemployability.  The threshold 
question is whether his service-connected disorder alone make 
him incapable of performing the acts required by employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

To this end, the Board places greater probative value on the 
occupational assessment which reflected that the veteran was 
a full-time student in a doctoral program and able to 
maintain his advanced educational obligations with 
essentially minor adaptation.  Moreover, despite on-going 
complaints of back and neck pain, the occupational therapy 
assessment reflected some weakness in the right hand but 
otherwise showed good to fair physical capabilities.  
Accordingly, the Board finds that his service-connected 
disabilities were not so severely disabling in June 1996 as 
to render him or the average person similarly situated unable 
to secure and follow substantially gainful employment, nor 
does the evidence of record reflect that this condition would 
render him individually unable to follow a substantially 
gainful occupation.  The Board finds this medical evidence 
affirmative evidence that the veteran was capable of 
employability despite his service-connected disabilities.  
See Bowling v. Principi, 15 Vet. App. 1 (2001).  

In reaching this determination, the Board has given due 
consideration to the doctrine of resolving all doubt in favor 
of the veteran under 38 U.S.C.A. § 5107(b), which requires 
that if the evidence preponderates in favor of the veteran or 
is in relative equipoise, the claim must be allowed and that 
the claim may be denied only if the fair preponderance of the 
evidence is against the claim.  It is the judgment of the 
Board that the evidence is in favor of an effective date of 
December 16, 1996, for the award of a total rating based on 
individual unemployability due to a service-connected 
disability.  However, there are no documents on file which 
would provide any argument that the total rating should be 
assigned from an earlier time.  

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file.  Moreover, the claim for an earlier effective 
date was the subject of recent Board development.  Therefore, 
the Board finds that the mandates of the VCAA have been 
satisfied.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for an anxiety reaction with depression prior to August 1993 
is denied.

The claim for entitlement to a rating in excess of 50 percent 
for an anxiety reaction with depression from August 1993 to 
May 1998 is denied.

The claim for entitlement to a rating in excess of 70 percent 
for an anxiety reaction with depression since May 1998 is 
denied.

Entitlement to an effective date of December 16, 1996, but no 
earlier, for a grant of entitlement to a total disability 
rating based on individual unemployability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

